MARSHALL, J.
— I concur in the result, and am of opinion that all steam railroads on a public street are an additional servitude, and when constructed on the grade, necessarily destroy the street for ordinary street purposes, but the elevated roads are not as injurious to abutting property as grade roads, as is shown by the grade road on Poplar street and the elevated road on Front street, in St. Louis. I am further of opinion that if the matter as to surface steam roads was not settled by the doctrine of stare decisis, they ought not to be allowed on the streets of a city.